Citation Nr: 9927474	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-34 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased evaluation for asbestosis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine, which denied the benefit sought.  The 
veteran had active service from August 1950 to June 1954.

In December 1997, the veteran informed the RO that he sought 
a personal hearing.  In January 1998, the RO scheduled a 
hearing for the veteran for February 1998, but in January 
1998 the veteran informed the RO that he was withdrawing his 
hearing request.  The claim has since been referred to the 
Board for review.


REMAND

Diagnostic Code 6833 evaluates asbestosis, characterized as 
an interstitial lung disease by the rating schedule.  That 
code provides that a 30 percent evaluation is warranted when 
FVC is 65 to 74 percent of the amount predicted, or; when the 
DLCO (SB) is 56 to 65 percent of the amount predicted.  A 60 
percent evaluation is warranted when FVC is 50 to 64 percent 
of the amount predicted, or; DLCO (SB) is 40 to 55 percent of 
the amount predicted, or; maximum exercise capacity is 15 to 
20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  38 C.F.R. § 4.97, Diagnostic Code 6833 (1998).  
In reading the above, the Board would note that the test 
reflecting maximum exercise capacity is an independent basis 
upon which to obtain a 60 percent disability evaluation.

The veteran was afforded a VA pulmonary examination, 
including a pulmonary function test, in June 1997.  In 
addition, the veteran has obtained private treatment for his 
service-connected asbestosis, and a May 1998 pulmonary 
function test from the Eastern Maine Medical Center is also 
included in the veteran's claim file.  While containing both 
spirometry tests (including FVC and FEV-1 tests) and 
diffusion tests (including the DLCO(SB) test), which are used 
in the rating schedule, neither make mention of maximum 
exercise capacity in terms of ml/kg/min oxygen consumption 
with cardiorespiratory limitation.

In light of the above, the Board finds that further 
information is required, and thus this claim is REMANDED for 
the following action:

1.  The RO is requested to afford the 
veteran a VA examination to determine the 
nature and severity of his asbestosis.  A 
pulmonary function test is requested to 
be performed.  The examiner is then asked 
to render readings within the 
nomenclature used by the Schedule for 
Rating Disabilities to evaluate 
asbestosis, that is, the FVC; DLCO (SB); 
and maximum exercise capacity in terms of 
ml/kg/min oxygen consumption, along with 
the presence or absence of 
cardiorespiratory limitation.  Since it 
is imperative "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (1998), the claims file must 
be made available to the examiner for 
review.

2.  The RO should then readjudicate the 
veteran's claim for an increased 
evaluation on the basis of all the 
evidence of record.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












